Reasons for of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
Applicant’s response dated 11/16/2021 amends claim 24 to include the subject matter of now cancelled claim 25 (previously indicated as allowable subject matter). However applicant presents arguments rendered moot by his own amendment. A call was made to William Slate on 11/23/2021 to confirm that the arguments were sent in error as they do not reflect the accompanying amendment. Therefor full response to the merit of each argument is rendered moot. The examiner does note that no argument therein was persuasive to the extent that they apply to the previous claim set.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763